Citation Nr: 0011264	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
psychoneurosis, currently diagnosed as post-traumatic stress 
disorder (PTSD), with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to August 
1945, from March 1948 to January 1949, and from September 
1949 to November 1956.

This case was remanded by the Board in October 1997 for 
additional development and additional adjudication of the 
present issue.  The Board requested that the regional office 
obtain additional outpatient treatment records and additional 
examinations of the veteran.  The Board also requested that 
the regional office adjudicate the question of whether a 
separate compensable evaluation was warranted for the 
veteran's service-connected headaches.

After further information was received, the regional office 
confirmed the 30 percent evaluation for the veteran's 
psychoneurotic disorder, diagnosed as PTSD.  The regional 
office indicated that a separate 10 percent (or higher) 
evaluation for headaches was not warranted, as the evidence 
of record did not demonstrate that the veteran had headaches 
manifested by characteristic prostrating attacks averaging 
less than 1 in 2 months over the last several months.  

The veteran testified at a hearing at the regional office in 
September 1996 and at a video conference hearing before the 
Board in June 1999.  Pursuant to the June 1999 hearing, the 
veteran and his representative submitted additional evidence 
to the Board, consisting mainly of Department of Veterans 
Affairs (VA) outpatient treatment reports, and the veteran 
and his representative waived consideration of such evidence 
by the regional office.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  In evaluating this case, the amended criteria for rating 
psychoneurotic disorders, effective November 7, 1996, is 
neither more nor less favorable to the veteran than the old 
criteria.  

3.  The veteran's psychoneurotic symptoms include sleep 
impairment, some depression and anxiety, headaches, and 
memories about his war experiences. 

4.  The manifestations of the veteran's psychoneurotic 
disorder cause no more than definite social and industrial 
impairment.

5.  His psychoneurotic symptoms have not included flattened 
affect, circumstantial, circumlocutory, or stereotype speech, 
panic attacks more than once a week, difficulty understanding 
complex commands, impairment of long-term memory, impaired 
judgment, or impaired abstract thinking.

6.  The present record does not confirm that the veteran has 
characteristic prostrating headaches averaging 1 in 2 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
psychoneurotic disorder, currently diagnosed as PTSD, with 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic 
Codes 8100, 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he has constant, severe 
headaches, an inability to sleep properly, constant reminders 
of his war experiences, depression, anxiety, and other 
symptoms which cause severe social and industrial impairment.  
He maintains that he had many jobs before he retired, that he 
had constant problems with his supervisor at the Post Office, 
and that, currently, he can only associate with people whom 
he trusts.


Background.

The service medical records for the veteran's first period of 
service show that the veteran had complaints of headaches and 
nervousness following near misses from bombs aboard ship.  In 
1945, after discharge from service, he was granted service 
connection for a psychoneurotic disorder, with anxiety, and 
residuals of a perforation of the left eardrum.  

In April 1957, a VA examination resulted in the diagnosis of 
anxiety reaction, moderate, manifested by headaches.  The 
veteran has received a rating of 30 percent for his 
psychoneurosis since 1957.  He has also been granted service 
connection for tinnitus, which has been evaluated as 10 
percent disabling since 1976.

In August 1995, the veteran sought an increased rating for 
his psychoneurosis, stating that he was receiving treatment 
for PTSD.  A VA medical center in October 1995 reported that 
the veteran was currently a patient at the Center For Stress 
Recovery (CSR) unit receiving treatment for PTSD.  The 
veteran's symptoms included recurrent and intrusive memories 
of the war, nightmares, sleep disturbance, avoidance of 
thoughts and feelings related to the war, feelings of 
detachment, isolation, hypervigilance, and exaggerated 
startle response.  The VA physician indicated that such 
symptoms interfered with the veteran's current functioning 
and ability to maintain meaningful relationships.

On a VA psychiatric examination in October 1995, the veteran 
stated that he was receiving treatment for hypertension and 
various orthopedic problems.  He mentioned that he had been 
married to the same woman for 45 years, that they had 7 
children, and that he was quite happy with his family life.  
He reported that he had had several jobs in the past, 
retiring from the Post Office in 1983.  He indicated that he 
was hospitalized on different occasions during World War II 
and the Korean Conflict for anxiety.  His current complaints 
included problems sleeping, but he denied loss of appetite, 
loss of energy, feelings of hopelessness, helplessness, 
crying spells, or guilty feelings.

On mental status examination, there was no evidence of 
agitation or retardation.  Affect was appropriate, and mood 
was euthymic.  Speech was normal for rate, rhythm, and 
volume.  There were no suicidal, homicidal, or paranoid 
ideations.  Cognition was intact.  The veteran was oriented 
in all spheres.  Judgment and insight were fair.  The veteran 
did not exhibit recurrences of nightmares, feelings of 
detachment, or startle reflex.  The diagnosis was panic 
disorder with agoraphobia.

VA outpatient treatment reports for 1977 through 1995 were 
received, including CSR progress notes.  In early 1995, the 
veteran discussed his history and used his sessions to 
provide information for a treatment plan.  He stated that he 
only could sleep 3 or 4 hours, that he had nightmares 
approximately once monthly, and that mood was 6/10, and 
anxiety was 5/10.  In November 1995, he reported fighting 
depression which occurred during this part of the year.  He 
stated that he did not want medication.  He was active in the 
group therapy session, being attentive to the others in the 
group.  On December 1, 1995, he reported that depression was 
only 2 or 3, that anxiety was 4, and that intrusive thoughts 
were 2.  He reported sleeping 4 or 5 hours.  He reported no 
suicidal ideation.  He stated that he did not want medication 
and felt that he was able to successfully control his 
symptoms.  In mid-December 1995, he was attentive and 
actively engaging in discussion.  In January 1996, he 
reported the death of three friends, and he stated that he 
was able to find positive aspects in these negative 
occurrences. The veteran did not attend many sessions in the 
period from March through June 1996 due to various illnesses.

On a VA examination in August 1996, the veteran reported 
significant combat stressors during World War II, with 
problems with anxiety, depression, irritability, sleep 
problems, and nightmares shortly thereafter.  He reported 
that he had seven children, several grandchildren, and great 
grandchildren.  He indicated that he had a considerable 
degree of stress with his boss at the Post Office, where he 
worked 19 years, and that he finally retired in 1983.  He 
stated that he had other jobs before that, but that he had 
never been fired from any jobs.  He also reported that he had 
attended VA outpatient clinics in the 1960's and 1970's, 
being prescribed Valium and Thorazine, with problems with 
addiction.  He stated that he had not taken any psychotropic 
medications since that time.

The veteran's subjective complaints included an inability to 
recall the specific trauma surrounding one of the bombing 
incidents, recurrent nightmares, and sensitivity to loud 
noises.  He reported no interpersonal relationship problems, 
only commenting that he had problems with his boss at the 
Post Office.  He did not describe any pattern of ongoing 
stress, other than with a problem with chest pain, and 
reported intermittent anxiety.  He stated that he was 
primarily a "loner," but that he did enjoy traveling with 
his wife.

On mental status examination, he appeared at ease during the 
interview, and mood was even.  Affect was somewhat 
restricted, but appropriate.  His thought processes were 
clear, coherent, and relevant.  The basic theme of his 
thought process was that he had episodic anxiety, occasional 
nightmares, and great sensitivities to noise, in particular 
startle reaction.  He tried to avoid talking to people about 
his war experiences.  He stated that he has now learned to 
talk to someone, noting that he attended the CSR.  He was 
oriented in all spheres, and memory appeared to be intact.  
The diagnosis was PTSD, with a prior history of an anxiety 
disorder.  A GAF score of 65 was noted.  

At a hearing at the regional office in September 1996, the 
veteran stated that he retired from the Post Office based on 
longevity, but that the real reason he retired was because he 
had an uncomfortable relationship with his supervisor.  He 
stated that he was under a lot of stress while on this job at 
the Post Office.  He stated that he then worked odd jobs 
after the Post Office, and that he became involved in 
community activities, including working with the Disabled 
American Veterans and the Stark County Veterans Service 
Commission.  He indicated that he traveled around the county 
and participated in countywide veterans' activities, but that 
he sometimes did enjoy being alone.

CSR treatment reports for the remainder of 1996 indicate that 
in July 1996 the veteran worked with a therapist on a 
treatment plan to deal with certain stressors involved in 
acute and chronic medical problems.  Effective coping 
strategies were identified.  He attended group sessions in 
August and September 1996.  In October 1996, he was 
introduced into a new group, and he was initially quiet.  
However, he became more active, relaxed, and was able to 
laugh easily to jokes told by other members.  In December 
1996, the veteran was coping with the holiday season.

On a VA examination in December 1996, the veteran reviewed 
his medical history.  He stated that he was very depressed 
and nervous, that he did not want to be with people, and that 
he had problems with noises.  He also stated that he had 
problems sleeping at night, sleeping only 1 or 2 hours at a 
time.  He reported that he had flashbacks and nightmares.  He 
indicated that he did not want to associate with anybody, 
especially during the Christmas holidays.  On mental status 
examination, mood was depressed, but he talked coherently and 
relevantly.  Affect was inappropriate.  He was oriented in 
all spheres.  General fund of knowledge was fairly good.  He 
could subtract serial 7's and knew past Presidents of the 
United States.  The diagnosis was PTSD (anxiety and 
depression) and a history of headaches.  A GAF score of 45 
was indicated currently.  Marked impairment of social and 
industrial adaptability was reported.

VA outpatient treatment reports for the 1990's, including 
1997, were received showing treatment for various 
disabilities unrelated to the current claim.

On a VA psychiatric examination in March 1998, the veteran 
reviewed his past history.  He complained of headaches, 
becoming worse with loud noise.  He stated that the headaches 
occurred once or twice a week and caused sleep problems.  He 
stated that the headaches lasted about two days.  He 
indicated that he took Excedrin, and that most of the time, 
this caused the headaches to disappear.  He reported that he 
had been in the CSR program the previous year, that he was 
not attending currently, and that he planned to go back to 
the program.  He stated that he felt restless at times, that 
he would go on long drives by himself, and that he did not 
have any friends.  He stated that he became angry and 
irritable easily.  He reported that he awoke at 5 in the 
morning, read the newspaper, went to used car lots, walked 
around, went for drives, and did some work around the house 
or baby-sat at times.  He stated that he was mainly applying 
for an increase in his disability compensation because he 
could not pay for his heart medications.

On mental status examination, speech was relevant and 
coherent.  He was oriented in all spheres.  Memory was 
intact.  He was able to do serial 7's with ease.  Mood was in 
the normal range.  He was able to give abstract meanings to 
proverbs.  Insight and judgment were good.  The diagnosis was 
PTSD.  It was indicated that from the veteran's statements, 
the headaches were not as severe as previously.  It was 
further noted that the veteran had been able to function 
productively through his retirement, although he tried to 
avoid people at work and not attend the social parties at 
work.  His GAF score was 75.  It was noted that the he did 
socialize with his family and extended family, and did work 
around the house for his friends.

On special psychological testing, the veteran's history was 
again reviewed.  The veteran had multiple complaints relating 
to physical problems.  He stated that he had attended the CSR 
program from 1995 until late 1997, and that he stopped 
because of overwhelming feelings and memories which surfaced 
during the group.  He reported one memory which he had 
forgotten, of mistakenly shooting fellow soldiers, which has 
caused recent anxiety and shame.  He also stated that 
nightmares had increased in the past two months.  
Psychological testing suggested that he struggled with both 
reexperiencing and avoidance symptoms of PTSD.  The 
psychological tests resulted in the diagnosis of PTSD.  It 
was felt that he was considerably impaired by his symptoms, 
and a GAF score of 45 was noted.

On a special neurological examination, the veteran reviewed 
his history of headaches and indicated that he had sustained 
injuries to his eardrums, a contusion to the head, and a 
concussion as the result of blast injuries in service.  The 
veteran's medical history from the claims file was reviewed.  
The veteran stated that he had had headaches daily for a 
significant period of time following the blast injury.  He 
stated that currently the headaches occurred once or twice 
weekly lasting 2 or 4 hours.  He stated that he took Excedrin 
for the headaches.  He estimated that about 60 percent of his 
headaches were related to stress.

Neurological testing was essentially normal, with range of 
motion of various joints being decreased due to various 
physical disabilities.  The diagnostic impression was 
headaches due to both stress and post concussion.

VA outpatient treatment reports and CSR reports for 1997 
through 1999 were received.  In January and February 1997, it 
was noted that the veteran was active in the group, 
presenting a traumatic experience that occurred during his 
service.  He was supportive of other veterans' situations.  
The notes showed that the veteran did not appear in the group 
for a few months.  In March 1998, he requested additional 
counseling after becoming aware of traumatic events during a 
VA evaluation.  However, he stated that he may need to take a 
break from therapy because of the intrusions that had 
resurfaced during his VA examination.  

In May 1998, the veteran described his depression as an 8 or 
9, but 5 following a group meeting.  He stated that there was 
some anger, but noted only a 1 or 2 for anger and problems 
sleeping.  He indicated that there were some intrusions and 
avoidance, that he avoided large groups of people, and that 
he had problems with startle response.  He stated that he did 
not want psychotropic medication because of a bad experience 
in the past.  In July 1998, he shared his anger towards the 
Government over a variety of issues.  In August 1998, he 
shared with the group his experience with recent laser 
surgery for a growth on his nose, injecting a great deal of 
appropriate humor into the group as he discussed his medical 
ordeal.  It was noted in August 1998, that he was taking 
medication, and that his PTSD was improving.  

In late 1998 and early 1999, the veteran felt good with 
medication, and he was sleeping much better.  He reported the 
best holiday season ever, with only occasional headaches.  In 
November 1998, it was indicated that his depression was 5, 
that intrusive thoughts were 5, and that avoidance was 3.  In 
December 1998, he indicated that his depression was 5 also.  
In early 1999, it was indicated that there was some anxiety.  
In September 1999, the veteran reported that his wife had 
died.  In November 1999, the veteran indicated that he had 
had a recent hip replacement, with complications, and that he 
was lonely after his wife's death.

At a video conference hearing before the Board in June 1999, 
the veteran complained of constant headaches.  He stated that 
he was very active with his family, and with veterans' 
groups.  He stated that he visited schools and talked about 
his war experiences.  He stated that he could not stand loud 
noises, and had difficulty trusting other people.  

II.  Analysis.

A veteran's assertion of an increase in severity of his 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
present issue has been obtained.  In this regard, the 
veteran's medical history and current clinical manifestations 
have been reviewed in the context of all applicable 
regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Under Diagnostic Code 8100, migraine headaches, a 10 percent 
evaluation will be assigned where there are characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  A 0 percent evaluation will be assigned 
where there are less frequent attacks.

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disabilities, effective from 
November 7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran will be afforded review under 
the old criteria, or the new criteria, effective from 
November 7, 1996, whichever is to the advantage of the 
veteran.  In this regard, in evaluating this case, the 
amended criteria for rating psychoneurotic disorders, 
effective November 7, 1996, is neither more nor less 
favorable to the veteran than the old criteria.  Therefore, 
the Board will review this case under both the old criteria 
from the date of claim for an increased rating, and under the 
new criteria from November 7, 1996, carefully considering all 
the evidence of record.  

Under Diagnostic Code 9411, post-traumatic stress disorder, 
prior to November 7, 1996, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation was assigned where the ability to 
establish or maintain effective and wholesome relationships 
with people is definitely impaired, and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

Under the criteria in effect after November 7, 1996, a 50 
percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect, 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation will be assigned under the new 
criteria where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal) due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

In this case, the veteran has received several VA 
examinations.  These examinations have produced somewhat 
contradictory findings.  There is also a fairly extensive 
history based on the veteran's CSR meetings beginning in 
1995, and the veteran's testimony at his hearings.  
Initially, it is noted that the VA psychiatric examinations 
in October 1995 and August 1996 showed some complaints of 
anxiety, depression, and problems with noise.  However, these 
examinations, and the CSR notes for 1995 and early 1996 show 
that these symptoms were generally mild, with CSR notes 
indicating, for example, anxiety of 4, and depression of 2 or 
3.  

Mental status examination showed no objective signs of memory 
loss, loss of orientation, flattened affect, circumstantial 
speech, difficulty in understanding complex commands, 
impaired abstract thinking, or impaired judgment.  The 
veteran also reported some feelings that he felt estranged 
from others, but basically that he enjoyed his family, 
working with veterans, and being with friends and family 
occasionally.  The VA examination in December 1996 did show 
some increase in complaints involving sleep problems, 
depression, and nervousness, and a GAF score of 45 (20 less 
than the GAF score noted in August 1996).  However, the 
veteran did indicate on various occasions that he had 
problems with increasing symptoms around the Christmas 
holidays.  It is also noted that this December 1996 
examination was conducted soon after the veteran appeared for 
his regional office hearing in 1996 to obtain an increased 
rating.  In any event, the CSR reports for 1996 and early 
1997 showed that the veteran continued to participate in 
group sessions in an easy manner, showing that he was able to 
work on his problems effectively.

The VA examination in March 1998 was split between a 
psychiatric examination which showed only mild symptomatology 
and a psychological evaluation which showed more severe 
symptomatology.  This was referenced by the GAF score of 75 
on the psychiatric part of the examination and a GAF score of 
45 on the psychological evaluation.  Again, however, the CSR 
notes showed that the veteran, while having significant 
complaints, appeared in group actively and with humor, at 
times.  He also began taking medication in mid-1998, with 
good results.  

At the hearing before the Board in June 1999, the veteran did 
complain of constant headaches and anxiety, but he mentioned 
that he continued to be active with his family and veterans' 
groups, activities which he had mentioned at his hearing in 
September 1996.  In fact, the evidence shows that while the 
veteran stated, at times, that he wanted to be alone, he has 
been an active participant with veterans' groups, traveling 
and working for such organizations, and appears at schools, 
detailing his war experiences.  He has also maintained an 
active social experience with his extended family.

While there is some indication that the veteran has 
exacerbations of his psychoneurotic disorder, possibly around 
the holidays or around times when he is specifically 
recounting his war experiences, such as during the 
psychological testing in March 1998, the record also shows 
several examinations and times during his discussion groups 
that his symptoms are much more mild and contained.  In this 
regard, the Board notes the provisions of 38 C.F.R. § 3.344, 
and the need for some stability in rating disabilities 
subject to episodic improvement and exacerbations, consistent 
with all laws, regulations, and the evidence of record.  

The overall picture presented by the veteran's testimony, 
statements, CSR records, and records of VA examinations 
indicate that the veteran's PTSD is manifested by some 
depression, anxiety, and sleep disturbance which does not 
interfere with his activities on veterans' groups, routine 
behavior, or interpersonal relationships with those people 
with whom he associates with currently.  His symptoms have 
not included flattened affect, circumstantial stereotype 
speech, significant panic attacks, difficulty in 
understanding complex commands, impairment of memory, or 
impaired judgment or thinking.

In essence, his psychoneurotic symptoms do not meet the 
criteria for a 50 percent evaluation under either the old or 
new criteria.  His psychoneurotic symptoms cause no more than 
definite social and industrial impairment.  His 
psychoneurotic symptoms do not cause considerable social and 
industrial impairment.  He has been an active participant 
with veterans' groups, travels and works for such 
organizations, and appears at schools, detailing his war 
experiences.  He has also maintained an active social 
experience with his extended family.  Further, he does not 
meet the symptomatology associated with a 50 percent 
evaluation under the new criteria.  

Finally, the present record does not demonstrate that the 
veteran has characteristic prostrating attacks of headaches 
averaging 1 in 2 months.  In fact, the CSR records show only 
rare complaints of headaches since 1995, and no evidence of 
prostrating attacks happening 1 in 2 months.  The neurologic 
examination in 1998 indicated that the headaches occurred 
once or twice weekly lasting 2 or 4 hours.  While the veteran 
does occasionally, have headaches, he takes Excedrin, and has 
some relief.  In any event, it does not appear that the 
veteran meets the criteria for a 10 percent evaluation for 
headaches.  Therefore, the Board will not apply a separate 
evaluation for headaches at this time.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
psychoneurosis, PTSD, is not warranted.  The benefit sought 
on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

